DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claims 1-3, the capitalization of words within the claim sentence should be corrected. 
In claim 1, to be grammatically correct, in line 1, “a instant” should be changed to –an instant--, and in line 3, “releasable” should be changed to –releasably—. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moses US 3,933,014 (hereinafter Moses).
Re Claim 1. 
Moses discloses A DEADBOLT DOG (Figs.1, 5) comprising: of a solid one piece design (col.1, lines 56-64) having a non-marring covering (col.3, lines 46 – col.4, line 2) and is designed to be a instant blocking element in the form of a pawl or catch, adapted to releasable detain a deadbolt lock cylinder knob (11, 13/14) and operation.
Re Claim 2.
Moses discloses the DEADBOLT DOG of claim 1, further comprises: A deadbolt cylinder dogging device which is attachable and operable to a deadbolt cylinder knob (11, 13/14) without tools.
Re Claim 3. 
Moses discloses the DEADBOLT DOG of claim 1, further comprising: A deadbolt cylinder dogging device which is removable without tools (col.1, lines 56-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the various cited deadbolt locks comprising a solid one-piece design as claimed, especially, US 2008/0042451, 7,144,052, 3,862,556, D397025, D249871, 1,705,667, 1,700,045, Canada CA2741780, CA2080847.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675